Citation Nr: 1545461	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for a bilateral foot condition.  

3.  Whether new and material evidence has been received to reopen a claim for a bilateral eye condition.  

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a bilateral foot condition.  

6.  Entitlement to service connection for a bilateral eye condition.




WITNESS AT HEARING ON APPEAL

Veteran & his friend


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed and continued denials of entitlement to service connection for residuals of left and right foot injury; right shoulder injury; and bilateral eye condition (claimed as residuals of surgery).

This appeal has been processed using the Veterans Benefits Management System (VBMS).  

The issues of service connection for a right shoulder disability, a bilateral foot condition, and bilateral eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2009, the RO denied the Veteran's claim for service connection for a right shoulder disability.
	
2.  Assuming its credibility, the evidence associated with the claims file subsequent to the February 2009 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.

3.  In an unappealed decision, dated in February 2009, the RO denied the Veteran's claim for service connection for a bilateral foot condition.

4.  Assuming its credibility, the evidence associated with the claims file subsequent to the February 2009 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot condition.

5.  In an unappealed decision, dated in February 2009, the RO denied the Veteran's claim for service connection for a bilateral eye condition.

6.  Assuming its credibility, the evidence associated with the claims file subsequent to the February 2009 RO decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral eye condition.


CONCLUSIONS OF LAW

1.  The February 2009 decision that denied the Veteran's claim for service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  
2.  New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The February 2009 decision that denied the Veteran's claim for service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

4.  New and material evidence having been received, the claim for service connection for a bilateral foot condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The February 2009 decision that determined that denied the Veteran's claim for service connection for a bilateral eye condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

6.  New and material evidence having been received, the claim for service connection for a bilateral eye condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims for new and material evidence, the Board is reopening the service connection claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeals in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis -New and Material Evidence 

The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Claim for Right Shoulder Disability

The RO denied service connection for a right shoulder disability in February 2009, finding that the evidence did not show that current residuals of a right shoulder injury (claimed as right shoulder injury) existed and were possibly related to military service.  

The evidence of record at that time included service treatment records, as well as well as VA medical center (VAMC) and North Texas Healthcare System records.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, it became final.  

Since the February 2009 decision, evidence submitted includes right shoulder imaging from Baylor noting an impression in March 2011 of "widening of AC joint which may be posttraumatic or postsurgical in nature."  The Veteran also testified in  September 2015 that he served at Fort Carson in Colorado during the winter months in the infantry and spent a "considerable amount of time," in cold weather training there as well as in Germany, and that a cold injury is what led to his current right shoulder disability.

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the February 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it presents evidence of a current disability, and addresses the possibility of substantiating a nexus between service and the Veteran's disability, which was the element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a right shoulder disability is warranted.  

Claim for Bilateral Foot Condition

The RO denied service connection for a bilateral foot condition in February 2009, finding that the evidence did not show current residuals of a left or right foot injury (claimed as bilateral feet) currently existed and that they were possibly related to military service.

The evidence of record at that time included service treatment records, as well as VA medical center (VAMC) and North Texas Healthcare System records.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, it became final.  

Since the February 2009 decision, evidence submitted includes updated treatment records and a June 2013 VA examination noting a diagnosis of flat feet, hallux valgus, and heel spur syndrome.  The Veteran also testified at his September 2015 hearing that he believed he incurred a cold injury in service while stationed at Fort Carson, Colorado in the winter during training and then in Germany during the winter.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the February 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the presence of a current disability, as well as the possibility of substantiating a nexus between service and the Veteran's disability, which were elements of service connection previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral foot condition is warranted.  

Claim for Bilateral Eye Condition

The RO denied service connection for a bilateral eye condition in February 2009, finding that the evidence showed eye conditions of exotropia and amblyopia (to include surgical procedures to repair these conditions), which are considered congenital or developmental defects which are unrelated to military service and not subject to service connection.

The evidence of record at that time included service treatment records, as well as VA medical center (VAMC) and North Texas Healthcare System Records.  The Veteran did not appeal the decision, nor was new and material evidence associated with the record within one year of the decision; therefore, it became final.  

Since the February 2009 decision, evidence submitted includes updated medical records, as well as the Veteran's testimony in September 2015 that his eye condition, including his eye sight, deteriorated significantly after his surgery in service.  The Veteran's brother also submitted a lay statement in March 2011 that the Veteran was able to see without glasses before service, however after coming home from service he needed glasses for his eye sight.  

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the February 2009 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility that the Veteran's bilateral eye condition was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability, which was the element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral eye disability is warranted.  
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral eye condition is reopened.


REMAND

First, the Veteran reported during his September 2015 hearing that he was stationed in both Fort Carson, Colorado, and Germany during the winter, and suffered what he believed to be cold injuries that caused both his right shoulder disability and his bilateral foot condition.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran has a current right shoulder disability; and he is competent to report that he was exposed to cold weather conditions during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his right shoulder disability, including whether it was caused by cold weather conditions in service.  
The Veteran should also be afforded an addendum opinion to his June 2013 VA foot examination to specifically address whether his current bilateral foot condition was caused by cold weather conditions in service.  

Next, the Veteran has not yet been afforded a VA examination for his claimed bilateral eye disability.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009);  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Veteran testified in September 2015 that his eye condition, including his eye sight, deteriorated significantly after his surgery in service.  The Veteran's brother also submitted a lay statement in March 2011 that the Veteran was able to see without glasses before service, however after coming home from service he needed glasses for his eye sight.  Accordingly, further medical inquiry in this case is required and the Veteran should be afforded a VA examination to address his claimed eye condition.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed right shoulder disability.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:
Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability began in or is etiologically related to any incident of the Veteran's military service, including exposure to cold weather during service..

Consideration should include the Veteran's September 2015 hearing statements that he believes his injury is a cold weather injury from when he served in Germany and at Fort Carson, Colorado.

Attention is also directed to private treatment records noting that the Veteran injured his right shoulder in an automobile accident in December 1998.  

A rationale for all opinions expressed must be provided.  

2.  The Veteran's claims file should be returned to the examiner who conducted the Veteran's June 2013 VA foot evaluation for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new VA examination.  Please provide an opinion whether the Veteran's bilateral foot is as likely as not (50 percent or greater likelihood) caused by exposure to cold weather during service.  See September 2015 hearing testimony.

A rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for appropriate VA medical examination for his bilateral eye condition.  The claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a. Whether any currently diagnosed bilateral eye condition is the result of an injury, congenital defect, or congenital disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  

b. For each current diagnosed bilateral eye condition that is best categorized as a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during the period of active duty that resulted in additional disability of the bilateral eyes.  Please provide a complete explanation for the opinion. 

c.  For each current diagnosed bilateral eye condition that is best categorized as a disease or injury, state whether the disability is as likely as not (50 percent or greater likelihood) caused by any in-service injury or injuries.

Please provide a complete explanation for all opinions. 

4.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


